 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   GARY VANDERBUSCH,                                  Case No. 1:13-cv-01422-LJO-EPG
12                   Plaintiff,
                                                        ORDER RE: STIPULATED REQUEST FOR
13           v.                                         DISMISSAL OF ENTIRE ACTION WITH
                                                        PREJUDICE
14   JOHN CHOKATOS,
15                   Defendant.                         (ECF No. 114)
16

17        Plaintiff, Gary Vanderbusch, and Defendant, Joh Chokatos, have filed a stipulation to
18   dismiss the entire action with prejudice (ECF No. 114). In light of the stipulation, the case has
19   ended and is dismissed in its entirety with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v.
20   City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is
21   respectfully directed to close this case.
22

23 IT IS SO ORDERED.

24
      Dated:      June 27, 2019                              /s/
25                                                    UNITED STATES MAGISTRATE JUDGE

26
27

28
